4. Mutual recognition of supervision measures as an alternative to provisional detention (
- Before the vote:
rapporteur. - (EL) Mr President, I consider it my duty to thank the shadow rapporteurs and everyone who helped to formulate the text we are voting on today. It is a text the basic criterion of which is the protection of individual rights. It is yet another - I would say positive - step in the further development of mutual trust between Member States during their cooperation on criminal matters. It is a step towards the unification of criminal law and, at the same time, it is a new step which leads to equality in the eyes of the law between citizens of the Member States, wherever they may be within the territory of the European Union.
I should like to ask my fellow members to place their trust in this directive.